Citation Nr: 0025177	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-03 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30% disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from May 1968 to December 
1969.  This appeal arises from a February 1997 rating action 
which increased the rating for the veteran's migraine 
headaches from 10% to 30%; the veteran appeals the 30% rating 
as inadequate.


REMAND

At a May 1995 RO hearing in connection with another claim not 
now on appeal, the veteran testified that he had been awarded 
disability benefits by the Social Security Administration 
(SSA) in late 1994.  Although the RO attempted to obtain 
records pertaining to this award from the SSA in June 1995 
and May 1996, no records were obtained.  In Masors v. 
Derwinski, 2 Vet. App. 181 (1992), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the duty to assist the 
veteran under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991) includes an obligation to obtain the records 
underpinning an SSA decision awarding him disability 
benefits.  See also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Washington v. Derwinski, 1 Vet. App. 459 (1991).  
Inasmuch as neither the SSA decision awarding the veteran 
disability benefits nor the medical records underlying the 
award are associated with the claims folder, the Board of 
Veterans Appeals (Board) finds that further development of 
the evidence is necessary in order to comply with the Court's 
mandate which requires that such SSA records to be obtained 
prior to an appellate decision in this case.

In his March 1998 Substantive Appeal as well as on VA 
neurological examination of May 1998, the veteran gave a 
history of periodic treatment for migraine headaches at an 
unspecified hospital emergency room.  At the examination, he 
also gave a history of treatment and evaluation for headaches 
by a family physician.  Neither the hospital emergency room 
nor the private physician's records are associated with the 
claims folder, and the Board finds that such pertinent 
medical records must be obtained in order to properly 
adjudicate this claim.  Under the circumstances, this case is 
REMANDED to the RO for the following action:

1. The RO should contact the veteran and 
request him to furnish the names and 
addresses of, and the dates of 
treatment by, all hospital emergency 
rooms and private physicians for 
migraine headaches over the past 
several years.  He should be requested 
to sign and submit appropriate forms 
authorizing the release to the VA of 
all records from non-VA medical 
providers.  Thereafter, the RO should 
obtain and associate with the claims 
folder copies of all pertinent medical 
records up to the present time.

2. The RO should contact the VA 
outpatient clinic in Worcester, 
Massachusetts and the outpatient 
clinic of the Brockton/West Roxbury, 
Massachusetts, VA Medical Center, and 
obtain and associate with the claims 
folder copies of all records of 
treatment of the veteran for migraine 
headaches from September 1998 to the 
present time.

3. The RO should contact the SSA and 
request a copy of the SSA decision 
finding the veteran entitled to 
disability benefits, as well as copies 
of all medical records upon which the 
award was based.  All records obtained 
and all responses from the SSA should 
be associated with the claims folder.

4. After the abovementioned records have 
been obtained, the RO should afford 
the veteran a special VA neurological 
examination to determine the frequency 
and degree of severity of his migraine 
headaches.  Such tests as the 
examining physician deems necessary 
should be performed.  The claims 
folder and a copy of this Remand Order 
must be furnished to the examining 
physician prior to the examination so 
that he may review pertinent aspects 
of the veteran's medical and 
employment history.  The examiner 
should comment on the effects of the 
veteran's migraine headaches upon his 
ordinary activity and on how they 
impair him functionally, particularly 
in the work-place.  The examiner 
should specifically state whether the 
veteran's migraine headaches are 
manifested by (a) characteristic 
prostrating attacks averaging one in 2 
months over the last several months; 
(b) characteristic prostrating attacks 
occurring on an average of once a 
month over the last several months; or 
(c) very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.

5. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been completed.  If any development is 
incomplete, including if a response is 
not received from the SSA which is 
adequate to comply with the Court's 
mandate requiring the VA to obtain 
such SSA records, or the VA 
neurological examiner has not 
furnished the specific comments 
requested, appropriate follow-up 
action should be undertaken.      
Thereafter, the RO should review the evidence and determine 
whether the veteran's claim may now be granted.  If not, he 
and his representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


